DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/21 has been entered.
Status of Claims
Claims 1, 14, 15, and 22 are amended while claims 17 and 27 are cancelled. Claims 1-16, 18-26, and 28 filed 4/12/21 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6.  	Claims 1, 4-16, 18, 20-23, 25-26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al (2013/0282169).
Re Claims 1, 14, 22: Moore discloses comprising: 
presenting a plurality of flavoring options on a user interface of a dispenser (see [0069] discloses user interface of product dispenser to dispense combined recipe of products); 
receiving a user selection, from a user through the user interface, of at least one flavoring option of the plurality of flavoring options to communicate the user selection to the dispenser (see [0007] receive data with product recipes, [0069] combined recipe information deliverable to product dispenser, [0078] discloses user selection, [0059, 0069, 0084, 0086] disclose user interface); 
and then dispensing the selected at least one flavoring option from the dispenser (see [0015] discloses dispensing from a product dispenser);
creating a recipe ID representative of the selected at least one flavoring option (see [0121] discloses recipe identifier 312). 

 after presenting the visual representation of the recipe ID, receiving a user input at the user interface to confirm dispense of the selected at least one flavoring option (see [0084] discloses dispenser to prompt consumer 102 to input data via user interface, and product dispenser dispensing product using combined recipe);
wherein the visual representation of the recipe ID is transferred from the user interface of the dispenser to a mobile computing device associated with the user (see [0042] discloses sending combined recipe where it could be a variety of codes to a mobile device associated with user);
and the mobile device communicates a subsequent selection of the at least one flavoring option to the dispenser with the visual representation of the recipe ID (see [0071] discloses consumer 102 may enter one or more inputs of data such as custom product recipe on mobile device);
a dispensing assembly comprising a plurality of reservoirs containing edible substance and at least one nozzle, the dispensing assembly being operated by the processor to dispense portions of the edible substance of the custom order out of the at least one nozzle (see [0042, 0059, 0069] discloses product dispenser to dispense combined recipe);

Re Claim 4: Moore discloses wherein the plurality of flavoring options further comprises at least one of sriracha, buffalo, jalapeno, teriyaki, honey, onion, garlic, bacon, oak, soy sauce, smoke, pepper, vinegar, pickle, chili, mint, chocolate, caramel, pumpkin spice, vanilla, egg nog, citrus, peppermint, basil, and/or wasabi (see [0004] discloses Vanilla Coca-Cola).
Re Claim 5: Moore discloses further comprising receiving a user input at the user interface to transfer the recipe ID; additionally transferring the recipe ID in response to the user input by sending the recipe ID across a communication network from the dispenser to a third party social media server or a third party email server [0069] combined recipe information deliverable to product dispenser).
Re Claims 6-7, 15: Moore discloses wherein the visual representation of the recipe ID is a quick response (QR) code that encodes the recipe ID and the mobile computing device communications the subsequent selection of the at least one flavoring option to the dispenser with a visual presentation of the QR code that encodes the recipe ID on a graphical display of the mobile computing device to be read by a barcode reader of the dispenser (see [0010, 0015, 
Re Claim 8: Moore discloses wherein the recipe ID is a quick response (QR) code (see [0086] discloses QR code). 
Re Claim 9: Moore discloses wherein receiving a selection of at least one of the plurality of flavoring options comprises receiving an input into the dispenser of a recipe ID that represents at least one flavoring option (see [0007] receive data with product recipes).
Re Claim 10: Moore discloses wherein the input is a barcode that encodes the recipe ID and receiving the input comprises reading the barcode with a barcode reader of the dispenser (see [0101] discloses bar code). 
Re Claim 11: Moore discloses wherein the barcode is a quick response (QR) code (see [0010, 0015, 0022] discloses a QR code). 
Re Claim 12: Moore discloses wherein the input of the recipe ID is received by the dispenser across a communications network connected to the dispenser (see [0069] discloses locally stored or network available recipe information).
Re Claim 13: Moore discloses wherein the dispenser is communicatively connected to a point of sale (POS) system by the communications network and recipe ID is selected by the 
Re Claim 16: Moore discloses wherein the input device is a barcode reader (see [0042] discloses reader device). 
Re Claim 18: Moore discloses wherein the custom edible substance is a flavoring and the custom dispense option comprise a plurality of flavorings (see [0111] discloses artificial flavors and flavor additives).
Re Claim 20: Moore discloses wherein the custom dispense options comprise a portion size (see [0047] discloses ratio of recipes).
Re Claim 21: Moore discloses wherein the custom dispense options comprise a plurality of flavorings, the user selection of at least one custom dispense option comprises a selection of at least one condiment and at least one flavoring and the dispensing system is operated by the process to dispense the portion of the at least one condiment and at least one flavoring (see [0111] discloses artificial flavors and flavor additives).
Re Claim 23: Moore discloses wherein the edible substance is a flavoring and the at least one custom dispense option is a flavoring selection from a plurality of flavorings, the plurality of reservoirs contains a plurality of flavorings, and the processor operates the dispensing assembly to further dispense the selected flavoring (see [0111] discloses artificial flavors and flavor additives).

Re Claim 26: Moore discloses wherein the visual representation of the recipe ID is a barcode (see [0101] discloses bar code). 
Re Claim 28: Moore discloses wherein the dispenser further comprises: a graphical display operable to visually present a graphical user interface (GUI), the graphical user interface presenting a plurality of flavoring options for dispense by the dispenser (see [0125] discloses a graphical interface).
7.  	Claims 2-3, 19, and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moore et al (2013/0282169) in view of Frehn et al (2014/0324607).
Re Claim 2: However, Moore fails to disclose the following. Meanwhile, Frehn discloses, in a custom condiment dispenser further comprising: presenting a plurality of base condiment options on the user interface of the dispenser; receiving a selection of at least one base condiment option of the plurality of base condiment options; and dispensing a combined custom condiment by mixing the selected at least one base condiment option with the selected at least one flavoring option; wherein the recipe ID is further representative of the selected at least one base condiment option (see [0012] discloses dispensing condiments including 
Re Claim 3: However, Moore fails to disclose the following. Meanwhile, Frehn discloses wherein the plurality of base condiment options comprises at least one of ketchup, barbeque sauce, ranch, mayonnaise, and mustard (see [0012] discloses dispensing condiments including mayonnaise, mustard, ketchup, etc.). From the teaching of Frehn, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Moore’s invention with Frehn’s disclosure of condiments in order for “… personalizing food orders… (see Frehn Abstract).”
Re Claim 19: However, Moore and Claesson fail to disclose the following. Meanwhile, Frehn discloses wherein the custom edible substance is a condiment and the custom dispense options comprise a plurality of condiments (see [0012] discloses dispensing condiments including mayonnaise, mustard, ketchup, etc.). From the teaching of Frehn, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Moore’s invention with Frehn’s disclosure of condiments in order for “… personalizing food orders… (see Frehn Abstract).”
Re Claim 24: However, Moore fails to disclose the following. Meanwhile, Frehn discloses wherein the edible substance is a condiment and the at least one custom dispense option is a condiment selection the plurality of reservoirs contain a plurality of condiments, and the 
Response to Arguments
8.	Applicant’s arguments with respect to claims 1-16, 18-26, and 28 filed 4/12/21 have been considered but are not found to be persuasive. First, the applicant argues that the following is not disclosed in Mastrodonato: “… wherein the visual representation of the recipe ID is transferred from the user interface of the dispenser to a mobile computing device associated with the user and the mobile device communicates a subsequent selection of the at least one flavoring option to the dispenser with the visual representation of the recipe ID.” The Examiner has removed the Mastrodonato reference to disclose this feature, and instead maintains that the Moore reference teaches this disclosure which can be seen above. 
Then, the applicant argues that “… the communicative connection between the mobile device associated with the user and the processor whereby the recipe ID is transferred from the dispenser to the mobile device associated with the user” is not disclosed in Moore. The Examiner respectfully disagrees. In [0107], Moore discloses the camera reading the QR code, which contains the recipe ID information. It discloses how the camera can obtain the combined recipe and any other associated information. Furthermore, in [0087] it discloses how the 
Next, the applicant argues that the following is not disclosed in Moore: “… conveyance device communicatively connected to the POS system wherein the conveyance device comprises a printer and a receptacle configured to receive the custom edible substance, wherein the printer affixes the visual representation of the recipe ID to the receptacle from which the interface reads the visual representation of the recipe ID to facilitate transfer of the recipe ID from the POS system to the dispenser.” The Examiner respectfully disagrees. Moore discloses a printer in [0082, 0092], and discloses printing encoded data associated with the combined recipe (see [0038, 0044, 0050]). Additionally, Moore discloses in [0070] printing something such as a QR code which has the encoded combined recipe as well.
Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687